PER CURIAM.
Michael Craig Clark appeals the district court’s orders denying relief on his civil complaint alleging violations of 42 U.S.C. §§ 1983, 1985 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Clark v. Nixon, No. CA-02-47-2-H-1 (E.D.N.C. Dec. 18, 2002 & June 3, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED